Citation Nr: 1616051	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  09-37 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating greater than 10 percent for bilateral pes planus.

5.  Entitlement to an initial compensable evaluation for hemorrhoids prior to August 2, 2007.

6.  Entitlement to an initial evaluation for hemorrhoids greater than 10 percent from August 2, 2007, to December 21, 2014.

7.  Entitlement to an initial evaluation for hemorrhoids greater than 20 percent beginning on December 21, 2014.

8.  Entitlement to an initial evaluation for chronic obstructive pulmonary disease (COPD) greater than 10 percent prior to December 21, 2014.

9.  Entitlement to an initial evaluation for COPD greater than 30 percent since December 21, 2014.   

10.  Entitlement to a rating greater than 30 percent for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1987 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico and Guaynabo, Puerto Rico.  Jurisdiction is currently with the RO in St. Petersburg, Florida. 

The Veteran was afforded an October 2015 Board hearing before the undersigned, and a transcript has been associated with the record.  

The issues are as characterized on the title page.  Although the RO treated the claims of entitlement to service connection for diabetes mellitus and for hypertension as claims for new and material evidence, review of the record shows that these claims were continuously appealed, and should be reviewed de novo.  Specifically, although an August 2006 rating decision denied entitlement to service connection for diabetes mellitus and for hypertension, an August 2006 Notice of Disagreement was timely filed, and the issues were appropriately appealed.  

The Board acknowledges that in February 2016 the Veteran disagreed with a January 2016 rating decision, such that the issues of entitlement to service connection for carpal tunnel syndrome of the right and left wrists, right and left hip conditions, asthma, arthritis, a back condition, a mental health disorder to include PTSD, insomnia, and a chronic pain disorder, and for an increased rating for bilateral patellofemoral syndrome have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for diabetes mellitus and hypertension and for a rating greater than 10 percent for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea was not incurred in and is not related to the Veteran's service.  

2.  Prior to February 25, 2014, the equipoise of the evidence suggests that the Veteran's hemorrhoids were large, irreducible, with excessive redundant tissue, evidencing frequent reoccurrences; however, there was not persistent bleeding with secondary anemia, or with fissures.

3.  Beginning on February 25, 2014, the Veteran's hemorrhoids were manifested by persistent bleeding with secondary anemia.

4.  Prior to February 25, 2014 the Veteran's COPD was manifested by no worse than FEV-1 of 78 percent of predicted, or FEV-1/FVC of 108 percent of predicted, or; DLCO (SB) of 107 of predicted.  

5.  From February 25, 2014 the Veteran's COPD was manifested by, no worse than, FEV-1 of 68 percent predicted, or; FEV-1/FVC of 88 percent predicted, or; DLCO (SB) of 61 percent of predicted; however, it was not manifested by FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent of predicted or; DLCO (SB) of 40 to 55 percent or; maximum oxygen consumption of 15 to 20 ml/kg (with cardiorespiratory limit).  

6.  On the record at the October 2015 hearing, the Veteran withdrew his appeal of the claim of entitlement to an increased rating for irritable bowel syndrome.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred or aggravated during active duty.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  For the period prior to February 25, 2014, the criteria for a 10 percent rating, but no higher, for the Veteran's hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7336 (2015).

3.  From February 25, 2014, the criteria for a 20 percent rating for the Veteran's hemorrhoids, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7336 (2015).

4.  Prior to February 25, 2014 the criteria for a rating in excess of 10 percent for service-connected COPD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6604 (2015).

5.  Since February 25, 2014, the criteria for a 30 percent rating, but no higher, for service-connected COPD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6604 (2015).

6.  The appeal of the issue of entitlement to an increased rating for irritable bowel syndrome has been withdrawn, and this appeal is dismissed.  38 U.S.C. §§ 7105(b), (d) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice regarding entitlement to service connection for sleep apnea in letters sent to the Veteran in June 2006 and October 2007.  As service connection, an initial rating, and an effective date have been assigned for hemorrhoids and COPD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records as well as private treatment records.  Also, VA afforded the Veteran relevant October 2011 examination for sleep apnea, and January 2016 VA examinations for hemorrhoids and COPD.  These opinions described the Veteran's disabilities, addressed the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  



Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Sleep Apnea

The Veteran contends that he is entitled to service connection for obstructive sleep apnea (OSA).  

Service treatment records are absent of complaints of symptomatology or diagnosis for OSA.  

Private treatment records show that the Veteran was first diagnosed as having OSA in February 2006.  

The Veteran was afforded an October 2011 VA examination wherein the examiner reviewed the claims folder.  The Veteran reported that following a sleep study based on the symptoms of interrupted breathing during sleep, snoring and dry cough, he was diagnosed as having sleep apnea in 2006, and prescribed a C-PAP mask.  The mask alleviated his symptoms of daytime sleepiness, and his wife reported he snored less.  The examiner opined that the Veteran's sleep apnea was a disease with a clear and specific etiology and diagnosis.  The examiner opined that the Veteran's sleep apnea was not related to a specific exposure event experienced by the Veteran during service, to include in Southwest Asia.  Sleep apnea, classified as obstructive, was related to occlusion of the upper airway usually at the level of the oropharynx leading to collapse of the upper airway.  

The Board finds this opinion and examination to be adequate.  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's medical records and history.  38 C.F.R. § 3.159(c)(4).  The examiner also described his opinion with sufficient detail for the Board to make an informed decision, and the examiner provided an analysis to support his conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).

The Veteran's statements regarding the cause of his sleep apnea are lay statements that purport to provide a nexus opinion.  The Board finds such opinions to be not competent.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether sleep apnea is caused by service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to how his service may have caused his current sleep apnea are not competent evidence as to a nexus. 

The Board finds the October 2011 VA examination to be the most probative evidence as to this issue.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The examiner gathered a detailed history from the Veteran, reviewed the claims file, examined the Veteran, and based his findings on the results of these tests.  He also provided a detailed rationale for each opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Consequently, the Veteran's claim must be denied as the competent and probative evidence of record fails to establish that his sleep apnea is related to his service.

Thus, the preponderance of evidence is against a claim of entitlement to service connection for sleep apnea, and the Veteran's appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

A May 2007 rating decision granted service connection for hemorrhoids and assigned a noncompensable rating from April 12, 2006.  Following disagreement with the rating, a February 2008 rating decision granted a 10 percent rating from August 2, 2007.  A December 2008 rating decision appeared to grant the 10 percent rating to the date of claim in April 12, 2006; however, this change was not made on any corresponding rating code sheets.  In a January 2016 rating decision, a 20 percent rating was granted from December 21, 2014.  

The Veteran's hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336, governing the evaluation of internal and external hemorrhoids, the only applicable diagnostic code for evaluating this disability.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (held that where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy).  A noncompensable rating is assigned for mild or moderate external or internal hemorrhoids.  A 10 percent rating is warranted in cases where the evidence indicates the presence of external or internal hemorrhoids which are:  large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

When assigning ratings under this diagnostic code, it should be noted that Diagnostic Code 7336 does not contain successive rating criteria.  In other words, not all criteria for a 10 percent rating must be met before a 20 percent rating may be considered.  Rather, the Board must identify which disability rating most accurately reflects a claimant's disability picture, irrespective of formal rules of construction.  Compare Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) with Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  If there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the Veteran's disability picture more nearly approximates the criteria required for that rating.

As discussed above, the rating has been staged, with a noncompensable rating awarded from April 12, 2006, a 10 percent rating from August 2, 2007, and a 20 percent rating from December 21, 2014.  The appeal has continued for a higher rating.  

A July 2006 VA examination included a diagnosis of internal and external hemorrhoids.  An August 2007 VA examiner indicated the Veteran reported onset of hemorrhoids in 2002, intermittent with remissions, treated with medication, and Anusol suppositories, occasional bleeding, anal itching, burning, diarrhea, pain, and swelling.  History of occasional bleeding from hemorrhoids, with no thrombosis.  There were flare-ups once to twice a week, with blood on toilet paper approximately twice a month.  On examination, the external hemorrhoids were huge and reducible, with evidence of excessive redundant tissue.  They were without prolapse, thrombosis, bleeding or fissures present.  

An April 2010 VA examination for hemorrhoids noted that the Veteran reported experiencing pain, pruritus, and blood on toilet tissue related to his hemorrhoidal condition.  He treated his condition with hydrocortisone and supplements.  There was an occasional history of rectal bleeding.  Examination revealed small internal hemorrhoids and large external hemorrhoids, with evidence of excessive redundant tissue.  Laboratory results from December 2009 were reviewed, with hemoglobin in the normal range, and high RDW-CV and MONOS%.  The examiner indicated that the Veteran had lost approximately a week of work in the previous year due to exacerbation of his hemorrhoids, and there was decreased mobility and increased absenteeism causing significant effects.  

The Veteran was afforded a VA examination for his hemorrhoids in February 2012.  The Veteran had external hemorrhoids that had reportedly progressively worsened, and caused him to miss work due to bleeding.  The examiner indicated that the hemorrhoids were mild to moderate, and there was itching of the rectum.  Examination showed the hemorrhoids were large with excessive redundant tissue.  Laboratory testing from January 2012 for suspected anemia showed hemoglobin of 14; hematocrit of 41; white blood cell count of 8.8, and platelets of 256.  

VA treatment records show that on February 27, 2014, laboratory results from February 25, 2014, were interpreted as showing iron deficiency anemia.  The Veteran reported having hemorrhoids with noticeable blood in stool.  

At his October 2015 Board hearing, the Veteran described having hemorrhoids that bled persistently and caused anemia.  

In January 2016 the Veteran had a VA examination for his hemorrhoids.  The examiner indicated that the Veteran had internal or external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, frequent recurrences, with persistent bleeding, and with secondary anemia.

The Board is fully aware that the Veteran is competent to report his symptoms of which he has first-hand knowledge, and that he has submitted credible statements as to his symptoms to include bleeding and painful, itchy hemorrhoids.  Here, the medical findings discussed directly address the criteria under which the Veteran's disability is evaluated.  Although the Veteran is competent to report his symptoms and observations, as a lay person, or a contemporaneous diagnosis reported to him, he is not competent to relate all the necessary diagnostic criteria, where laboratory testing and interpretation of laboratory test results regarding anemia is pertinent to the rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran is contending that he is entitled to higher or additional ratings during the entire appeal period, the medical evidence is more probative than any implied pleadings or lay evidence to the effect that additional higher evaluations should be assigned.

The Board finds that a 10 percent rating should be granted for the period prior to August 2, 2007.  Indeed, treatment records from this time period are very limited.  In an effort to allow for the greatest degree of stability of the disability evaluation, as per 38 C.F.R. § 3.344(a), and resolving reasonable doubt in the Veteran's favor, the Board will assign a 10 percent disability rating for this period.  It appears that the rating was previously staged at August 2, 2007, because this was the date the RO considered the Veteran to have claimed an increased rating; however, the record shows that the Veteran was appealing an initial rating.  Further, later medical evidence suggests that the Veteran's hemorrhoids were large.  Although the examiner found the hemorrhoids were reducible, it is noteworthy that the Veteran was treating them with medications, and even so, he experienced flare-ups approximately twice weekly.  There is no indication that there was a change in the symptomatology from the date of claim to August 2007 to warrant different ratings.  Indeed the Veteran at his August 2007 VA examination discussed symptomatology for his hemorrhoids with reported onset in 2002, and did not suggest a recent increase in symptoms.  As such, there is an equipoise of the evidence to suggest a 10 percent rating is warranted for the Veteran's hemorrhoids, and resolving all reasonable doubt in the Veteran's favor, a 10 percent rating is granted for the period prior to August 2, 2007.  

Here, the RO has granted a 20 percent rating effective December 21, 2014; however, in light of the laboratory finding of anemia, addressed in relation to the Veteran's reported bleeding hemorrhoids, the Board finds that a 20 percent rating is warranted from February 25, 2014, the date of the blood work documenting the presence of anemia.  However, considering the symptomatology prior to February 25, 2014, the Board finds that a rating greater than 10 percent for this period is not warranted.  Specifically, there is no indication that the Veteran had hemorrhoids with persistent bleeding and secondary anemia or fissures.  Rather, the evidence shows that there was occasional bleeding, not persistent bleeding, the laboratory test results were not interpreted as showing anemia, and the examiners found there were no fissures.  As such, the preponderance of the evidence is against a rating in excess of 10 percent prior to February 25, 2014.  

Here, a 20 percent rating is the maximum available under the diagnostic code for rating hemorrhoids.  As such, no greater evaluation is available on a schedular basis.  Staged ratings have been considered and appropriately applied.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any individual or combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

COPD

The Veteran's COPD is rated under 38 C.F.R. § 4.97, Diagnostic Code 6604, and assigned a 10 percent evaluation prior to December 21, 2014, and a 30 percent evaluation from December 21, 2014.  

Under Diagnostic Code 6604, a 10 percent rating is warranted when the Forced Expiratory Volume in one second (FEV-1) is 71 to 80 percent predicted, or; FEV-1/Forced Vital Capacity (FVC) is 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath method (DLCO (SB)) is 66 to 80 percent predicted.  A 30 percent rating is warranted when the FEV-1 is 56 to 70 percent predicted, or; the FEV-1/FVC is 56 to 70 percent, or; the DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted when the FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.96, Diagnostic Code 6604.  For evaluation purposes, the post-bronchodilator results are used unless they are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96, Note 5.  If a maximum exercise capacity test is not of record, the COPD is to be rated based on alternative criteria.  38 C.F.R. § 4.96 (d)(1)(i).

In February 2011 the Veteran claimed entitlement to service connection for COPD.

Pulmonary function testing (PFT) from May 2010 showed that the Veteran had a FEV-1 of 78 percent of predicted; FEV-1/FVC of 108 percent predicted, and DLCO of 126 percent predicted.  This testing was, however, pre-bronchodilator.

PFT in January 2011 showed that the Veteran had a FEV-1 of 88 percent predicted; FEV-1/FVC of 108 percent of predicted, and DLCO of 107 percent predicted.  The examiner indicated that the May 2010 PFT was not well done; however he did not explain his statement or provide any reasoning.  Again, this testing was pre-bronchodilator.

At an October 2011 VA examination the Veteran's COPD affected him occupationally in that he experienced a lack of stamina, and was assigned different duties.  It also moderately affected chores, sports, and exercise.  

February 25, 2014 VA PFT test shows FEV-1 of 68 percent, FEV-1/FVC of 88, and DLCO of 61.  It was not specified if the testing was pre or post bronchodilator, however, resolving all reasonable doubt in the Veteran's favor, the Board presumes it is post bronchodilator and useful for disability rating purposes.  

A VA examination in January 2016 for his COPD revealed that the Veteran was taking inhalational bronchodilator therapy, and required chronic low dose (maintenance) corticosteroids.  Post-bronchodilator PFT revealed FEV-1 as 68 percent predicted, and FEV-1/FVC as 89 percent and DLCO of 63 percent predicted.  The FEV-1 predicted was considered to most accurately reflect the Veteran's level of disability.  As such, the Veteran experienced a functional impact of shortness of breath with exertion.  

The Board is fully aware that the Veteran is competent to report symptoms of which he has first-hand knowledge, and that he has submitted credible statements as to his symptoms, to include shortness of breath and decreased stamina.  Here, the medical findings discussed directly address the criteria under which the Veteran's disability is evaluated.  Although the Veteran is competent to report his symptoms and observations, as a lay person, or a contemporaneous diagnosis reported to him, he is not competent to relate all the necessary diagnostic criteria, where laboratory testing and interpretation of laboratory test results regarding FEV-1, FEV/FVC and DLCO is pertinent to the rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran is contending that he is entitled to higher or additional ratings during the entire appeal period, the medical evidence is more probative than any implied pleadings or lay evidence to the effect that additional higher evaluations should be assigned.

The evidence prior to February 25, 2014 does not meet the criteria for a rating greater than the 10 percent currently awarded.  Indeed, even considering the pre-bronchodilator PFT testing, it did not show FEV-1 of 56 to 70 percent of predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO of 56 to 65 percent of predicted.  Rather, at worst, the FEV-1 was 78 percent of predicted, the FEV-1/FVC was 108 percent of predicted, and the DLCO was 107 percent of predicted.  There are no other post-bronchodilator PFT tests during the appellate period in question.  As such, the preponderance of the evidence is against a rating greater than 10 percent prior to February 25, 2014.

Here, the evidence shows that a 30 percent rating was first warranted on February 25, 2014.  Specifically, the PFT showed FEV-1 of 68 percent of predicted, and DLCO of 61 percent of predicted.  As such, the diagnostic criteria for a 30 percent rating for COPD from February 25, 2014 were met, and a 30 percent rating is warranted.  

The preponderance of the evidence is, however, against a rating in excess of 30 percent.  Specifically, the Veteran has at no time had PFT testing that revealed FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Indeed, FEV-1 was no worse than 68 percent of predicted, FEV-1/FVC was no worse than 88 percent of predicted, and DLCO was no worse than 61 percent of predicted.  Testing for maximum oxygen consumption with cardiorespiratory limit was not provided.

Staged ratings have been appropriately considered and applied where applicable.

Withdrawal of Appeal: IBS

On the record at his October 2015 hearing, and after certification of the issue to the Board, the Veteran stated his desire to withdraw his appeal of the claim of entitlement to an increased rating for irritable bowel syndrome.  The Board finds that this withdrawal is valid, and this issue is no longer on appeal.  38 C.F.R. 20.204 (2015).  Given the withdrawal of this issue, the Board no longer has jurisdiction to review it, and the appeal as to this issue is dismissed.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to a 10 percent rating prior to August 2, 2007 for service-connected hemorrhoids is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an evaluation greater than 10 percent for the period from August 2, 2007, to February 25, 2014, for service-connected hemorrhoids is denied.  

Entitlement to an evaluation of 20 percent from February 25, 2014, for service-connected hemorrhoids is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation greater than 10 percent prior to February 25, 2014, for service-connected COPD is denied.

Entitlement to a rating of 30 percent from February 25, 2014 for service-connected COPD is granted, subject to the laws and regulations governing the award of monetary benefits.

The appeal of entitlement to an increased rating for irritable bowel syndrome is dismissed.


REMAND

Diabetes Mellitus

In June 2014, following VA examination, the examiner opined that the Veteran's diabetes mellitus was less likely than not incurred in or caused by findings of glucose intolerance noted during the Medical Board proceedings at the time of separation from service.  The examiner reasoned that there was no documentation in the service treatment records for diabetes, or lab results indicating the same.  The examiner also opined that the Veteran's diabetes was less likely than not proximately due to or aggravated by his service-connected chronic obstructive pulmonary disease (COPD).  The examiner reasoned that review of medical literature, including "Up to Date" did not include information that COPD caused or aggravated diabetes.  

As such, the negative nexus opinion provided is not supported by adequate rationale.  Specifically, the examiner focused on lack of documentation of diagnosis in service, without adequately addressing the significance, if any, of the Veteran's in-service glucose intolerance to his later diagnosed diabetes mellitus.  In addition, although the examiner listed one resource considered in determining whether there was a relationship between diabetes melitis and COPD, on remand it would be helpful for the examiner to also discuss the articles that the Veteran has provided regarding COPD and diabetes mellitus.  See Web/HTML document submitted 11/21/2012, entitled "Chronic Obstructive Pulmonary Disease and Diabetes Mellitus."  Another VA examination is necessary to obtain an opinion that is thorough and well-reasoned, and does not rely merely on an absence of diagnosis in service.  


Hypertension

The Veteran has suggested that his hypertension is due to his diabetes mellitus.  In light of the need for another VA examination to determine the etiology of the Veteran's diabetes mellitus, it is also necessary to remand the claim of entitlement to service connection for hypertension.  The VA examiner should opine as to the etiology of the Veteran's hypertension, and whether the diabetes (a) caused or (b) permanently worsened the hypertension.

Pes Planus

Regarding his claim for a rating greater than 10 percent for bilateral pes planus, the Veteran was most recently examined in February 2012.  At his Board hearing in October 2015 he reported that his flat feet symptomatology had worsened.  As such, remand to obtain a contemporaneous examination to accurately reflect the current severity of the Veteran's flat feet disability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations for his diabetes mellitus, hypertension and flat feet.  The examiner(s) should be provided access to the electronic claims record, to include VBMS and Virtual VA.  

Following record review and all necessary testing, the respective examiner(s) should opine as to whether it is at least as likely as not (50 percent or greater) that:

(a) diabetes mellitus was incurred in or related to service, or was (i) caused by or (ii) aggravated (chronically worsened) by service-connected COPD.

Specifically, the examiner should discuss the Veteran's glucose intolerance diagnosed in service in regards to his currently diagnosed diabetes mellitus.  The examiner should indicate that he has reviewed the article submitted in November 2012, "Chronic Obstructive Pulmonary Disease and Diabetes Mellitus" in regards to COPD and diabetes mellitus.  The examiner should discuss its import, if any, when considering the secondary theory of service connection.  

(b) hypertension was incurred in or related to service or was (i) caused by or (ii) aggravated (chronically worsened) by diabetes mellitus.

(c) Evaluate the current severity of the Veteran's pes planus according to the most recent worksheet for rating disabilities of the feet. 

The examiner should provide a complete rationale for all opinions expressed.  

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.
 
3.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


